NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-MAY-2020
                                            09:59 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


         RICHARD K. TAYLOR, JR., Plaintiff-Appellant, v.
     ATTORNEYS AT LAW, CRUDELE & DE LIMA; ROBERT J. CRUDELE;
        BRIAN J. DE LIMA; JOHN DOES 1-20; JANE DOES 1-20;
          DOE PARTNERSHIPS 1-20; DOE CORPORATIONS 1-20;
             DOE ENTITIES 1-20, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 16-1-344)

   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
           AND DISMISSING ALL PENDING MOTIONS AS MOOT
     (By: Ginoza Chief Judge, Leonard and Wadsworth, JJ.)
           Upon review of the record, it appears that we lack
appellate jurisdiction over this appeal by Plaintiff-Appellant
Richard K. Taylor, Jr., (Taylor), self-represented, from the
Honorable Henry T. Nakamoto's (1) November 6, 2019 order denying
Taylor's motion for appointment of pro bono counsel and
(2) November 6, 2019 order denying Taylor's motion for a jury
trial pursuant to Rule 38 of the Hawai#i Rules of Civil Procedure
(HRCP), because the circuit court has not yet entered an
appealable final judgment.
           Hawaii Revised Statutes (HRS) § 641-1(a) (2016)
authorizes appeals to this court from final judgments, orders, or
decrees.   Appeals under HRS § 641-1 "shall be taken in the manner
. . . provided by the rules of court."     HRS § 641-1(c).    HRCP
Rule 58 requires that "[e]very judgment shall be set forth on a
separate document."   The supreme court has held that "[a]n appeal
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

may be taken . . . only after the orders have been reduced to a
judgment and the judgment has been entered in favor of and
against the appropriate parties pursuant to HRCP [Rule] 58[.]"
Jenkins v. Cades Schutte Fleming & Wright, 76 Hawai#i 115, 119,
869 P.2d 1334, 1338 (1994).     Consequently, "[a]n appeal from an
order that is not reduced to a judgment in favor or against the
party by the time the record is filed in the supreme court will
be dismissed."    Jenkins, 76 Hawai#i at 120, 869 P.2d at 1339
(footnote omitted).
            The two November 6, 2019 orders are interlocutory
orders.   On January 13, 2020, the circuit court clerk filed the
record on appeal, which does not include an appealable final
judgment.
            Although exceptions to the final judgment requirement
exist under the doctrine in Forgay v. Conrad, 47 U.S. 201 (1848)
(the Forgay doctrine), the collateral order doctrine, and HRS
§ 641-1(b) (2016), the two November 6, 2019 orders do not satisfy
the requirements for appealability under the Forgay doctrine, the
collateral order doctrine, or HRS § 641-1(b).       See Ciesla v.
Reddish, 78 Hawai#i 18, 20, 889 P.2d 702, 704 (1995); Abrams v.
Cades, Schutte, Fleming & Wright, 88 Hawai#i 319, 322, 966 P.2d
631, 634 (1998); Greer v. Baker, 137 Hawai#i 249, 253, 369 P.3d
832, 836 (2016).     Absent an appealable final judgment, we lack
appellate jurisdiction, and Taylor's appeal is premature.
            Therefore, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
            IT IS FURTHER HEREBY ORDERED that all pending motions
are dismissed as moot.
            DATED:   Honolulu, Hawai#i, May 12, 2020.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Katherine G. Leonard
                                       Associate Judge

                                       /s/ Clyde J. Wadsworth
                                       Associate Judge

                                   2